Case 8:19-cv-01856-VMC-AEP Document 29 Filed 12/21/19 Page 1 of 1 PageID 117



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 Case No: 8:19-cv-1856-VCM-AEP

PATRICIA KENNEDY,

               Plaintiff,

v.

DTDT, II, INC.,
________________________________/


                   PLAINTIFF’S NOTICE OF MEDIATOR SELECTION

               Plaintiff, Patricia Kennedy, by and through his undersigned counsel, hereby

notifies the Court that the Parties have scheduled mediation with Peter J. Grilli, Esq., Mediation

will be held February 27, 2020, starting at 1:30 P.M., at 3001 W. Azeele, St., Tampa, Fl.

                                                 /s/Philip Michael Cullen, III
                                                 Fla. Bar No: 167853
                                                 621 S. Federal Highway, Suite Four
                                                 Fort Lauderdale, Florida 33301
                                                 Telephone: (954) 462-0600
                                                 Facsimile: (954) 462-1717
                                                 e-mail: CULLENIII@aol.com


                   I HEREBY CERTIFY that, on December 21, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will automatically send

e-mail notification of such filing to the attorneys of record.


                                                /s/Philip Michael Cullen, III, Esq.




                                                  1
